The plaintiffs petition for certification for appeal from the Appellate Court, 94 Conn. App. 445 (AC 25994), is granted, limited to the following issue:
“Whether the plaintiffs rights to due process under the state and federal constitutions were violated under the facts of this case?”
PALMER, J., did not participate in the consideration or decision of this petition.
*902The Supreme Court docket number is SC 17687.
Kimball Haines Hunt and Nicole L. Barber, in support of the petition.
Helen Apostolidis, assistant corporation counsel, in opposition.
Decided June 22, 2006